Citation Nr: 0841870	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-12 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for bilateral sensorineural hearing loss.


FINDINGS OF FACT

1.  Left ear hearing loss was clinically demonstrated on 
entrance to service, and has not been shown by competent 
clinical evidence of record to have undergone any increase in 
service.

2.  Right ear hearing loss was not shown in service or within 
a year of discharge from service, and the objective medical 
evidence fails to establish a nexus or link between any 
current right ear hearing loss and any incident of the 
veteran's active service. 


CONCLUSIONS OF LAW

1.  Pre-existing left ear hearing loss was not aggravated by 
active service, nor may it be presumed (as an organic disease 
of the nervous system) to have been so aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.385 (2008).


2. Right ear hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter dated in November 2004 from 
the agency of original jurisdiction (AOJ) to the appellant.  
This letter informed the appellant of what evidence was 
required to substantiate his claims for service connection.  
This letter also informed him of his and VA's respective 
duties for obtaining evidence.  The veteran was not issued a 
VCAA notice letter as to the assignment of a disability 
evaluation and an effective date in compliance with 
Dingess/Hartman, and such defect is presumed to be 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  However, the record establishes that the veteran had 
actual notice in this regard as a March 2006 statement of the 
case discussed such matters.  As such, the error did not 
affect the essential fairness of the adjudication of his 
claim, and the presumption of prejudice is rebutted. Id.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private medical 
records, and a report of VA examination that addressed the 
medical matters presented by this appeal.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the claims file contains the veteran's own 
statements in support of the claims.  The Board has carefully 
reviewed such statements and concludes that they have not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Hearing loss, as an organic disease of the nervous system, 
will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The veteran asserts that he has hearing loss as a result of 
using a jackhammer and operating heavy equipment during 
service.  He has essentially indicated that he had no hearing 
protection during service.  The veteran's DD Form 214 
reflects that his military occupational specialty was rough 
terrain forklift operator.

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for left ear and right 
ear hearing loss, so they must be denied.  38 C.F.R. § 3.102.  

The veteran's June 1966 service entrance examination noted 
that the veteran's ears were normal.  Audiometric findings 
(American Standards Associates (ASA) units as converted to 
International Standards Organization (ISO) units) were, in 
pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
Not 
tested
5
LEFT
30
15
15
Not 
tested
10

The service medical records contain no complaints or 
treatment related to hearing loss.  



The March 1969 service separation examination noted that the 
veteran's ears were normal.  Audiometric findings were, in 
pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
Not 
tested
-5
LEFT
-5
-10
-5
Not 
tested
-5

Private audiological testing in February 1988 was interpreted 
to have revealed mild to moderate high frequency loss in the 
left ear, and normal right ear hearing, except for mild right 
ear hearing loss at 6000 Hertz.  Private audiometric findings 
in February 1993 were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
20
20
LEFT
10
10
35
55
50

At a December 2004 VA audiological examination, the veteran 
indicated that he was exposed to noise during service while 
operating bulldozers and jackhammers.  He also, while serving 
in Germany, hauled equipment and old vehicles that did not 
have mufflers.  As for post-service noise exposure, the 
veteran stated that he had been employed driving heavy 
equipment and stated that he did use ear protection.  The 
examiner stated that the veteran's entrance and exit 
audiograms were normal, and further noted that the veteran 
was first treated and diagnosed with hearing loss in February 
1988.  After stating that the veteran had bilateral 
sensorineural hearing loss, the December 2004 VA examiner 
opined that the veteran's hearing loss "is not caused or a 
result of his military service because his exit audiogram 
showed normal hearing."

A.  Left ear

As noted in Hensley, audiometric findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
As the veteran's left ear hearing threshold was shown to 
exceed 20 decibels at 500 Hertz, left ear hearing loss was 
demonstrated on examination for induction into service, and 
the presumption of soundness on induction does not attach as 
to left ear hearing loss.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2008).

The law further provides that, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 (West 2002) and 38 C.F.R. § 3.306 (2008) apply, and 
the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The Board concedes that the veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service, as he worked with and operated heavy equipment 
during service.  However, the veteran's service medical 
records are entirely negative for any complaint, treatment, 
or diagnosis of left ear hearing loss.  Likewise, the 
veteran's separation examination report shows that he 
underwent audiometric hearing evaluation at that time and had 
normal left ear hearing, and he denied hearing loss on the 
corresponding report of medical history.

There also is no objective evidence of increased left ear 
hearing loss during the years immediately following the 
veteran's discharge from active military service.  In fact, 
the evidence of record does not contain any demonstration of 
increased left ear hearing loss, subsequent to service, until 
private audiological evaluation in February 1988, more than 
18 years after his discharge from service.  The Board notes 
that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of an increase in disability, years after 
service, is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board acknowledges that the December 2004 VA examiner 
essentially stated that the veteran's left ear hearing was 
normal on the June 1966 service entrance audiogram.  It 
appears the December 2004 VA examiner was considering 
"hearing loss disability" as defined by 38 C.F.R. § 3.385, 
as opposed to "hearing loss" as defined by Hensley.  At any 
rate, even assuming that the veteran had normal left ear 
hearing upon entrance to service, left ear hearing loss was 
not shown in service or within a year of discharge from 
service, and the objective medical evidence fails to 
establish a nexus or link between any current left ear 
hearing loss and any incident of the veteran's active 
service. 

As the preponderance of the evidence is against the claim, 
service connection for left ear hearing loss is not 
warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
weighs against the claim, that doctrine is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Right ear

As the veteran's right ear hearing thresholds were not shown 
to exceed 20 decibels at any level between 500 and 4000 
Hertz, normal right ear hearing was demonstrated on 
examination for enlistment into service, and the presumption 
of soundness on induction attaches as to right ear hearing 
loss.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  

Again, while the Board concedes that the veteran was exposed 
to acoustic trauma in service, the veteran's service medical 
records are negative for any complaint, treatment, or 
diagnosis of right ear hearing loss.   The veteran did not 
report any complaints referable to his right ear in the 
manner now alleged (i.e., hearing loss) during his military 
separation examination in March 1969.  In fact, the Board 
notes that the veteran specifically denied that he had or 
ever had hearing loss on the Report of Medical History 
portion of the March 1969 service separation examination.

There also is no objective evidence of right ear hearing loss 
until a report of private audiological evaluation in February 
1988, more than 18 years after his discharge from service.  
However, the hearing loss was shown at 6000 Hertz, which is 
not for consideration pursuant to 38 C.F.R. § 3.385.  
Additionally, right ear hearing loss disability for VA 
purposes was not demonstrated on private audiometric 
examination in February 1993.  However, right ear hearing 
loss disability for VA purposes was demonstrated on VA 
examination in December 2004.  Nevertheless, there is no 
competent medical opinion linking current right ear hearing 
loss disability to service.  Significantly, the VA examiner 
who performed the December 2004 audiological evaluation 
opined that right ear hearing loss disability was not caused 
or a result of his military service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing hearing loss either in 
service or after service).  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, the veteran is not competent to say that any loss of 
hearing acuity experienced in service was of a chronic nature 
to which current disability may be attributed.  As a layman, 
the veteran simply does not have the necessary medical 
training and/or expertise to determine the etiology of his 
right ear hearing loss or whether his pre-existing left ear 
hearing loss was chronically aggravated in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board does not question that the veteran was exposed to 
noise during service.  As noted above, the veteran is 
competent to report being exposed to noise in service.  
Nevertheless, given the lack of objective evidence of right 
ear hearing loss until many years after service and the 
uncontradicted medical opinion from the VA examiner, the 
Board concludes that the greater weight of the evidence is 
against the claim for service connection for right ear 
hearing loss disability.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for right ear hearing loss 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


